DETAILED ACTION
This action is in response to the amended claims filed on 05/12/2022.
Claims 1, 8-11, 14, and 19 have been amended.
Claims 1, 4-6, 8-16, and 19-21 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-11 and 13-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al. (US 2015/0097701 A1 – “Al-Ali”) in view of Belford et al. (US 2010/0274098 A1- “Belford”) in view of Carnes (US 2014/0085078 A1) in view of Baldus et al. (US 2007/0271115 A1 –“Baldus”)

Regarding Claim 1 (Currently Amended), Al-Ali teaches a method comprising:
receiving, by the patient monitor mount, data from at least one medical device of the two or more medical devices when the patient monitor is mounted to, the patient monitor mount Al-Ali discloses a patient monitor docked on a docking station and establish communication with the hub receiving data from at least one medical device of the plurality of medical device(s) [two or more medical devices] data (Al-Ali: [Fig. 18]; [0055], [0057]; the hub advantageously receives serial data from other devices without necessitating their reprogramming or that of the hub. Such other devices include pumps, ventilators, all manner of monitors monitoring any combination of the foregoing parameters, ECG/EEG/EKG devices, electronic patient beds, [0062]; As the hub receives and tracks data from other devices according to a channel paradigm, [0076], [0077];the serial data ports 210 may provide data from a wide variety of patient medical devices, including electronic patient bed systems 214, infusion pump systems 216 including closed loop control systems, ventilator systems 218, blood pressure or other vital sign measurement systems 220, or the like, [0104]), the patient monitor mount comprising a dock connector enabling a mechanical and electrical connection between the patient monitor and the patient monitor mount, a random-access memory capable of storing machine-readable instructions, a persistent memory capable of storing non-transient machine-readable instructions, a microprocessor operably connected to the dock connector, the microprocessor capable of accessing the random-access memory and the persistent memory, for executing programmed instructions, wherein the patient monitor mount is separate and distinct from the at least one medical device (Al-Ali: [0052], [0068]; The hub 100 includes a display 104, and a docking station 106, which in an embodiment is configured to mechanically and electrically mate with the portable patient monitor 102, [0081]; The station 400 also includes one or more electrical connectors 404 providing communication to the hub 100, [0253]; the embodiments disclosed herein can be embodied directly in hardware, in a software module stored in one or more memory devices and executed by one or more processors, or in a combination of the two. A software module can reside in RAM memory…The storage medium can be volatile or nonvolatile, [0076]; The hub 100 communicates with one or more multi-patient monitoring servers 204 or server systems... Communication between the server 204 and the monitoring hub 100 may be any recognizable to an artisan from the disclosure herein, including wireless, wired, over mobile or other computing networks, or the like);
Al-Ali discloses monitor hub comprising docking station interpreted as patient monitor mount and monitoring changes in patient monitored parameters, but does not expressly discloses using rule(s) to govern the display change or configuration according to the rule used.

Belford teaches
storing, …, customized visualization configurations in association with a device rule set, at least one phase rule set, and an event rule set,; Belford discloses a customizing of configuration to be displayed on a medical monitor [visualization device] where configuration is adapted according to the different uses [rules] to include a use-specific, patient, physician specific, treatment protocol [event phase]; location, treatment, procedure [phase rule]; medical devices connected [device rule] in addition Belford discloses rules related to devices to display data/parameters according to procedure as such the rules determine that certain parameters should always be displayed corresponding to a procedure type (Belford: [0005], [0007], [0009], [0013]; The predefined use-specific monitor configurations stored by the central processing system may include one or more configurations customized for a particular medical professional, medical procedure, monitor location, patient, medical device used in conjunction with the monitor, treatment protocol, or patient type, [0026], [0027]; create and save one or more predefined use-specific monitor configurations that are customized based on at least one particular use parameter…, [0035], [0041]; user terminal and the monitor are combined into a single device … monitor "A" 150 could, in one embodiment, function as a monitor, user terminal 140, and central configuration system 110, [0042], [0050]-[0051], [0056]; the configuration rules may require that a certain parameter always be displayed during a particular procedure, [0060]-[0061], [0066])
wherein the device rule set is configured to govern conflict between the two or more medical devices Belford discloses rules for resolving [govern] conflicts between configurations (Belford: [0066]),
wherein the event determined … is described by the device rule set, at least one phase rule set, and the event rule set, each of the device rule set, the phase rule set, and the event rule set specifying a corresponding customized visualization configuration to be rendered on the visualization device Belford discloses displaying the use-specific configuration [rule] based on the determined input [event] (Belford: [0012], [0013]; the central processing device is configured to track current configuration settings of each of the plurality of medical monitors..., [0014], [0018]; track configuration changes in a plurality of monitors in a medical facility, [0019]; displaying on the monitor a list of pre-defined use-specific configurations, wherein receiving use information comprises receiving a user selection of a use-specific configuration displayed on the monitor, [0035])
monitoring, … in response to the data received from the at least one medical device, for an event characterizing a change of status of the at least one medical device Belford discloses a configuration management system identifying patient monitor setting and associating based on rules the setting with defined configuration such as location, patient, user [event characterizing a change of status] and identify conflict between two patient monitor configurations (Belford: [0066])
making a determination … based on the monitoring, that the event characterizing the change of status and/or the conflict … has occurred Belford discloses an event based on location and user configuration base identifying a change of monitoring configuration [event characterizing the change of status] that determines a conflict between configuration of the two monitors and associated user and procedure (Belford: [0066])
Al-Ali discloses a patient monitoring system collecting data from two or more devices and displaying parameters based on configuration where the monitor adapts display based on inputs and discloses rules for translating collected data when a communication is established with a medical device(s), however does expressly discloses defining ruled for governing the display of data. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali to incorporate customizing the display using different configurations [rule] corresponding to the use-specific, as taught by Belford which helps reducing labor and time cost and risk (Belford: [0004]).
The combination of Al-Ali and Belford disclose collecting data from two or more medical devices and changing display based on configurations rules corresponding to a change in patient condition, location, device status [event] where a change of configuration is interpreted as characterizing the change of monitoring statue corresponding to the event, in addition disclose rules for resolving conflicts between configurations and determine which configuration to use (Belford: [0066]), however do not expressly disclose conflict between two medical devices determining which device monitored parameters to display. 

Carnes teaches 
responsive to an event conflict, thereby determining which of the two or more medical devices to display data Carnes discloses monitoring/medical devices for which a specific parameter (e.g. heart rate, or SpO2, or etc.) maybe provided by multiple sources for a given parameter(s) whereas an alert [event] can be received, e.g. heart rate alert, from the multiple sources/medical devices providing the given parameter [conflict] and a defined configuration for determining priority order [govern] input source/medical devices for providing the given parameter whereas a system logic evaluates the sources based on the priority/precedence order [govern conflict] and accordingly initiate [determines] display of the given physiological parameter(s) provided by the primary source (Carnes: [0028], [0031], [0032]; mobile patient monitor interface 214 provides end users the ability to assign precedence orders to parameters that may come from multiple sources and may initiate display of parameters, derived parameters, trended parameters, or alerts based one the first existing source of a given physiologic parameter… mobile patient monitor interface 214 may allow end users or systems to specify and modify…, [0033])
monitoring, in response to the data received from the at least one medical device, … a conflict between the two or more medical devices Carnes discloses medical devices for which a specific parameter (e.g. heart rate, or SpO2, or etc.) can be monitored by the different sources/medical devices and a physiological alert [event] received from the monitoring/medical device(s). Carnes further discloses a defined configuration for determining data input source/medical devices precedence/priority order where in a situation the multiple devices providing the same specific parameter alert [conflict between devices], the system logic evaluates the source based on a precedence order.  (Carnes: [0027]; An issue arises, however, when the same logical value can come from multiple sources, [0028]).
making a determination … the conflict between the two or more medical devices has occurred; Carnes: discloses a two devices providing input and an alert [event] is of conflict between two devices for a parameter where each is providing input and according to the status of the device, the two sources parameters evaluated [0027]; An issue arises, however, when the same logical value can come from multiple sources…, [0028], [0032]-[0033])
Al-Ali discloses a patient monitor connected to two or more devices and modifying patient monitor parameters display an indicator of a change in the parameter that is determining an event and Belford discloses using rules to govern the patient monitor display and resolving conflicts between configurations, but does not discloses determination of which parameters to display if the patient monitor is collecting form different devices connected to the monitor based on event such as alert. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali and Belford to incorporate the system configured [rule] to determine displaying parameters of two or more medical devices inputs and determine which parameters given priority or to display first, as taught by Carnes which helps addressing challenges of physiological alerts in patient monitoring (Carnes: [0005]-[0006])
Al-Ali, Belford, and Carnes disclose adjusting configuration setting based on information about the use of the monitor and transmitting configuration to the monitor (Belford: [0010], [0014]), while Carnes discloses adjusting alarm priority setting between multiple monitoring devices, however Al-Ali, Belford, and Carnes do not expresses disclose providing a command for adapting the display to the different rules. 

Baldus teaches
generating, … in response to the determination, at least one command to transmit to a visualization device, that upon receipt at the visualization device causes a visualization on the visualization device to change Baldus discloses signals that are associated with a setting and adapting the display device according to the received signal (Baldus: [0005]; A signal combination can also comprise just one signal. Preferably the signal combinations comprise different types of signals such as for example location information, staff information and patient information, [0006]; it is possible to specify a predetermined operation of the medical device in accordance with the corresponding signal combination or signal according to the associated base settings. Thus, automatic adaptation of the medical device is possible without manual activity being required, [0061]; Rule D: Display of medical data/vital parameters as a function of availability of further monitors connected, [0062]; c) identification of further monitors in the vicinity of the patient which show current patient data, [0063] Adjustment of the display according to rule (2) D. d) start of continuous display corresponding to selection made in 5c).
transmitting, … to the visualization device, the generated at least one command Baldus discloses patient monitor receiving signal comprising settings transmitted by the docking station (Baldus: [0002], [0005]; A signal combination can also comprise just one signal. Preferably the signal combinations comprise different types of signals such as for example location information, staff information and patient information, [0006]; As a result it is possible to specify a predetermined operation of the medical device in accordance with the corresponding signal combination or signal according to the associated base settings. Thus automatic adaptation of the medical device is possible without manual activity being required, [0015], 
wherein the generating, …, uses the device rule set, the at least one phase rule set, and the event rule set to generate the at least one command (Baldus: [0005]; A signal combination can also comprise just one signal. Preferably the signal combinations comprise different types of signals such as for example location information, staff information and patient information, [0006]; it is possible to specify a predetermined operation of the medical device in accordance with the corresponding signal combination or signal according to the associated base settings. Thus, automatic adaptation of the medical device is possible without manual activity being required).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali, Belford, and Carnes to adapt (change) display on the visualization device the data specific for the event set by the rule set, as taught by Baldus which helps the operation of the medical device to be more efficient and avoid errors (Baldus: [0043]; Automatic adaptation also saves working time and errors can be avoided when setting an operating mode. This simplified use increases the acceptance of such systems/devices).

Regarding Claim 4 (Previously Presented), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the event is an additional medical device being coupled to, or initiating communication with, the patient monitor mount Al-Ali discloses detection of additional device [event] and communication initiated to identify the type of the device, model, data format etc., and accordingly rules can be modified as such monitoring data received by the new connected medical device, e.g. consciousness monitor recognizing an event at the hub which provides additional data to be displayed (Al-Ali: [0126]; FIGS. 23A-23F illustrate exemplary displays of measurement data showing, for example data presentation in FIGS. 23A-23D when a depth of consciousness monitor is connected to a channel port of the hub of FIG. 1. As shown in FIGS. 23A-23C, the hub 100 advantageously roughly bifurcates its display 104 to show various information from the, for example, SEDLine device, [0223]; the automatic generation of a new set, or multiple sets, of rules can be triggered by the detection of a newly recognized "communicating" medical device or system on a network, … the automatic generation of rule sets includes updating or dynamically modifying a pre-existing set of rules, [0224]; the translation module 2415 can automatically initiate usage of a pre-configured set of translation rules 2420 based upon, for example, the make and model of a new device that is recognized on the network).

Regarding Claim 5 (Previously Presented), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the event is a change in phase of a medical procedure Al-Ali does not expressly discloses an event is a change in phase. Baldus discloses an event is a change of monitoring phase that may be correlated to the detected situation changing the monitoring mode based on location or change in location (where the patient is located in the hospital such as ICU or OR), patient information such as condition and type of staff such as surgeon or nurse (Baldus: [0037]; Depending on the actual situation detected, the monitors 11, 13 automatically adjust to a predetermined operating mode without action required by the hospital staff. The operating mode can depend on the location information, patient information and hospital staff information currently provided, [0038]-[0039]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali, Belford, and Carnes to identify the event being correlated to change in phase, as taught by Baldus which helps the operation of the medical device to be more efficient and avoid errors (Baldus: [0043]; Automatic adaptation also saves working time and errors can be avoided when setting an operating mode. This simplified use increases the acceptance of such systems/devices).

Regarding Claim 6 (Previously Presented), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the event is an occurrence of an alert (Al-Ali: [0064]; the portable patient monitor may simply continue to display its measurement and/or treatment data, which may be now duplicated on the hub display,… when the measured parameters indicate a need to alert a caregiver, …a changing severity in color may be associated with one or more displayed graphics). 

Regarding Claim 8 (Currently Amended), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the change in visualization is triggered based on the device rule set comprising device rules specifying which, if any, visualizations should be rendered on the visualization device in response to the event. Al-Ali discloses a device rule set is displaying a new connected device (consciousness monitor) to the hub registering an event in which the hub would display the new device parameters to provide information on the patient respiration that is being superimposed (Al-Ali: [0126]; FIGS. 23A-23F illustrate exemplary displays of measurement data showing, for example data presentation in FIGS. 23A-23D when a depth of consciousness monitor is connected to a channel port of the hub of FIG. 1, [0114]; superimposing a plethysmographic signal and a respiratory signal (FIG. 20B) can give operators an indication of the validity of the plethysmographic signal or signals derived, [0142]; the translation module 2005 translates the message based on one or more translation rules to produce a translated output message that can be processed by the hub 100 (or PPM 102)). However Al-Ali does not expressly disclose using different rule sets to trigger the different display accordingly. Baldus discloses different rule sets to govern the display such as location/department, parameters of additional devices, etc. and determine the adaption of the display accordingly (Baldus: [0037]; Depending on the actual situation detected, the monitors 11, 13 automatically adjust to a predetermined operating mode without action required by the hospital staff. The operating mode can depend on the location information, patient information and hospital staff information currently provided, also known as person identification information, [0039], [0041]-[0044], [0058]-[0061]; Rule D: Display of medical data/vital parameters as a function of availability of further monitors connected, [0062]-[0063]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali, Belford, and Carnes to use a rule to trigger the change in the display device, as taught by Baldus which helps the operation of the medical device to be more efficient and avoid errors (Baldus: [0043]; Automatic adaptation also saves working time and errors can be avoided when setting an operating mode. This simplified use increases the acceptance of such systems/devices).

Regarding Claim 9 (Currently Amended), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the change in visualization is triggered based on the phase rule set comprising phase rules specifying which, if any, visualizations should be rendered on the visualization device in response to the event Al-Ali does not expressly teach phase rule set. Baldus discloses different rule sets to govern the display such as location/department, parameters of additional devices, etc. and discloses a change of the location of the monitoring procedure and current condition of the patient [phase rule set] (Baldus: [0008]; On a change of zone e.g. from intensive care unit to another zone e.g. nursing ward, on first reception of a signal characterizing this zone a base setting allocated to this zone is automatically used for operation of the device, [0037]; The operating mode can depend on the location information, patient information and hospital staff information currently provided, also known as person identification information, [0058], [0059]; Rule B: Display of medical data/vital parameters as a function of illness).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 10 (Currently Amended), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the change in visualization is triggered based on the event rule set comprising event rules specifying which, if any, visualizations should be rendered on the visualization device in response to the event Al-Ali discloses an event reflects on displaying parameters such as an emergency indicator graphically displayed (Al-Ali: Fig. 42]; [0064]; the portable patient monitor may simply continue to display its measurement and/or treatment data, which may be now duplicated on the hub display,… when the measured parameters indicate a need to alert a caregiver, a changing severity in color may be associated with one or more displayed graphics). However Al-Ali does not expressly teach using rule set for an event. Baldus discloses an event such as an emergency situation where more information that are critical and related to the emergency diagnostics as such rules are used to adapt display [event rule set] (Baldus: [0015]; if an emergency is detected by the configuration management system, a base setting for operation of the medical device can be used in which the medical system is operated at maximum sensitivity. Control of further medical devices can also be provided. For example further sensors and measurement devices allocated to the same patient can be activated by KMS, [0037]; Depending on the actual situation detected, the monitors 11, 13 automatically adjust to a predetermined operating mode without action required by the hospital staff). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali, Belford, and Carnes to identify the event being correlated to change in event occurring such as an emergency event, as taught by Baldus which helps the operation of the medical device to be more efficient and avoid errors (Baldus: [0043]; Automatic adaptation also saves working time and errors can be avoided when setting an operating mode. This simplified use increases the acceptance of such systems/devices).

Regarding Claim 11 (Currently Amended), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the change in visualization is triggered based on a change in the visualization configuration of the device rule set, and at least one of the phase rule set, and the event rule set Al-Ali does not expressly disclose rule for controlling display and using the rule to customized the display configuration. Belford discloses a customizing of configuration to be displayed on a medical monitor [visualization device] where configuration includes a use-specific, patient, physician specific, treatment protocol [event phase]; location, treatment, procedure [phase rule]; medical devices connected [device rule] in addition Belford discloses rules related to devices to display data/parameters according to procedure as such the rules determine that certain parameters should always be displayed corresponding to a procedure type (Belford: [0005], [0007], [0013]; The predefined use-specific monitor configurations stored by the central processing system may include one or more configurations customized for a particular medical professional, medical procedure, monitor location, patient, medical device used in conjunction with the monitor, treatment protocol, or patient type, [0026], [0027]; create and save one or more predefined use-specific monitor configurations that are customized based on at least one particular use parameter…, [0035], [0051], [0055]; the configuration rules may require that a certain parameter always be displayed during a particular procedure).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali to incorporate customizing the display using different configurations [rule] corresponding to the use-specific, as taught by Belford which helps reducing labor and time cost and risk (Belford: [0004]).
However, Al-Ali and Belford do not disclose using rule set. Baldus discloses the adapting the display based on the rule used which configures the display according to the rule set stored in the medical device (Baldus: Depending on the actual situation detected, the monitors 11, 13 automatically adjust to a predetermined operating mode without action required by the hospital staff… The different base settings allocated to the signal combinations are stored in a permanent memory of the medical device, [0059]-[0061]; Rule D: Display of medical data/vital parameters as a function of availability of further monitors connected,  [0077], [claim 17]; the configuration management system uses information regarding at least one of location of the patient, location of hospital staff, and location of surrounding medical devices to determine the display parameters).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali, Belford, and Carnes to use a rule to trigger the change in the display device, as taught by Baldus which helps the operation of the medical device to be more efficient and avoid errors (Baldus: [0043]; Automatic adaptation also saves working time and errors can be avoided when setting an operating mode. This simplified use increases the acceptance of such systems/devices).

Regarding Claim 13 (Previously Presented), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the customized visualization configuration comprises:
a list containing a plurality of diagnostic traces (Al- Ali: [0052]; the hub includes a large display dynamically providing information to a caregiver about a wide variety of measurement or otherwise determined parameters, [0069]; the display 104 may present a wide variety of measurement and/or treatment data in numerical, graphical, waveform, or other display indicia 110). Belford teaches the customizing step as mentioned in claim 1.
priority information for the plurality of diagnostic traces Al-Ali discloses a priority of a diagnostic parameters based on the detected health event (Al-Ali: [0108]; a caregiver responding to a patient alarm on the hub 100 or otherwise on another device or system monitoring or treating the patient can quickly determine that a review of vital signs and other parameters relating to heart function is needed to diagnose and/or treat the patient, [0064]; when the measured parameters indicate a need to alert a caregiver, a changing severity in color may be associated with one or more displayed graphics); 
positions of the plurality of diagnostic traces on the patient monitor (Al-Ali: [0121]; the health indicator includes an analog and a digital indicator, the analog and digital indicators can be positioned in any number of formations, such as side-by-side, above, below, transposed, etc.)
display preferences of the plurality of diagnostic traces Al-Ali does not expressly discloses preference of diagnostic traces. Baldus discloses a user display preference (Baldus: [0039], [0062], [0063]; the KMS 17 establishes which hospital staff 27 are watching a particular monitor 11, 12, 13 and automatically adapts the device to the preferences of this person). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali, Belford, and Carnes to use a rule to display diagnostic parameters and waveforms according to a preference of a user, location, etc., as taught by Baldus which helps the operation of the medical device to be more efficient and avoid errors (Baldus: [0043]; Automatic adaptation also saves working time and errors can be avoided when setting an operating mode. This simplified use increases the acceptance of such systems/devices).

Regarding Claim 14 (Currently Amended), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein data displayed on the visualization device upon receipt of the at least one command is replicated on a display of a computer connected to a network (Al-Ali:[0137]; As a second screen device, the auxiliary device 2040 can depict a copy of at least a portion of the display of the hub… The auxiliary device 2040 can output any information available to the hub 100, PPM 102, or MMS 2004, [0136]; the auxiliary device 2040 can communicate wirelessly or through a wired connection with the hub 100, MMS 2004, or PPM 102). 

Regarding Claim 15 (Previously Presented), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 14, wherein the connection is a wired connection (Al-Ali: [0061]; The hub communicates with other devices through at least...the docking station to acquire data from a portable monitor, (2) innovative universal medical connectors to acquire channel data, (3) serial data connectors, such as RJ ports to acquire output data...(6) other wired or wireless communication mechanisms known to an artisan). 

Regarding Claim 16 (Previously Presented), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 14, wherein the connection is a wireless connection (Al-Ali: [0061]; The hub communicates with other devices through at least…(5) Wireless devices to acquire data from a portable monitor). 

Regarding Claim 19 (Currently Amended), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the patient monitor mount further comprises:
a power supply operably connected to the dock connector to provide power to the patient monitor mount (Al-Ali: [0079]; including optional patient electrical isolation and power supply); 
a pod expansion port operably connected to the dock connector (Al-Ali: [0179]; personal computers, pods, and the like);
a registered jack operably connected to the dock connector to enable internet communication with the patient monitor mount (Al-Ali: [0103]; the inputs include such as RJ 45 ports);,
an RFID interface to enable RF communication with the patient monitor mount (Al-Ali: [0079]; a radio board 320 includes components configured for wireless communications); 
a WiFi interface to enable wireless communication with the patient monitor mount (Al-Ali: [0052]; WiFi, Bluetooth, Zigbee, or the like); and 
an Ethernet switch, operably connected to the dock connector, the microprocessor, and the registered jack (Al-Ali: [0079]; Ethernet ports 305).

Regarding Claim 20 (Previously Presented), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the visualization device is at least one of: a terminal, a wall monitor, a mobile device, a desktop monitor, or dedicated LCD display (Al-Ali: [0136]; The auxiliary device 2040 can be a computing device having physical computer hardware, a display, and the like. For example, the auxiliary device 2040 may be a handheld computing device used by a clinician, such as a tablet, laptop, cellphone or smartphone, personal digital assistant (PDA), a wearable computer).

Regarding Claim 21 (Previously Presented), Al-Ali, Belford, Carnes, and Baldus teach the method according to claim 1, wherein the visualization device is remote and distinct from both the patient monitor mount and the patient monitor (Al-Ali: [0076]; The hub 100 communicates with one or more multi-patient monitoring servers 204 or server systems...Communication between the server 204 and the monitoring hub 100 may be any recognizable to an artisan from the disclosure herein, including wireless, wired, over mobile or other computing networks, or the like, [0137], [0179], [0183]). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al. (US 2015/0097701 A1 – “Al-Ali”) in view of Belford et al. (US 2010/0274098 A1- “Belford”) in view of Carnes (US 2014/0085078 A1) in view of Baldus et al. (US 2007/0271115 A1 – “Baldus”), as mentioned in claim 1 above, and in view of Koehler et al. (US2007/0055799 Al – “Koehler”) 

Regarding Claim 12 (Previously Presented), the combination of Al-Ali, Belford, Carnes, and Baldus teaches method as in claim 1, 
Although Al-Ali discloses using XML format, however Al-Ali, Belford, Carnes, and Baldus do not expressly teach discloses an HTML command or message used to display the data.
Koehler teaches wherein the command is an HTML command (Koehler: [0025]; The data format generated by the communication adapter for displaying the date read-out from the device by the computer is a format that can be displayed by an Internet browser or an HTML or XML format that can be displayed by means of HTML or XML display software).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Al-Ali teaching a communication format, Belford, teaching transmitting configuration, Carnes, and Baldus transmitting signals [commands] and to use the HTML command or message format for display patient data, as taught by Koehler which helps providing an access for the patient diagnoses and measurement parameters from ant computer connected on the web (Koehler: [0064]; This allows the user to be highly mobile in his use of the communication adapter 6 since the communication adapter 6 can be connected to any computer).


Response to Amendment
Applicant's arguments filed 05/12/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-15. 
In response to the applicant argument requesting a clarification on the record whether the Examiner maps the ‘hub’ in Al-Ali to the “patient monitor mount”, Examiner refers to the cited paragraphs of Al-Ali [0052], [0068] disclosing the hub comprising a docking station for a portable patient monitor where the patient monitor communicates with the hub through the docking station or other means. Therefore, the hub disclosed in Al-Ali is considered a docking station and is interpreted by the Examiner as a patient monitor mount which can be a physical docking station connects the patient monitor and hospital patient care system (see Applicant, 0026).
In response to the Applicant argument that the configuration in Belford is a user selection of a predefined use-specific configuration, Examiner respectfully disagree. The reference Belford discloses a manual and automatic based on identifier, selection of predefined configuration in addition the central configuration management tracks and change configuration in real-time which provide similar configuration of the claimed invention (see, Applicant 0022) as such applies to the rules for monitoring where the configuration is automatically selected unless changed by a user. In addition, the predefined configuration is defining the rules for use-specific such as location specific, procedure specific, treatment protocol specific or medical device specific as such where the monitor is to be used or what procedure, or medical device used and that is similar to the device rule, phase rule, and/or event rule (see, Applicant, 0031). 
 In response to the Applicant argument that the combination of Al-Ali and Belford is impermissible and that Al-Ali does not disclose “an event rule set”, as recited, and cannot teach or suggest the amended limitation in claim 1, Examiner respectfully disagree. Al-Ali discloses patient monitoring using a hub that may be configurable to perform different operations such as provide an automatic configuration to adjust display based on data type, e.g. changing parameters based on detecting condition of monitored patient, adapt to different monitoring devices, configured to display different or additional information specific to a caregiver, detection of a new device, and/or change orientation of parameters based on event sensed for example by an accelerometer (see Al-Ali, para 55, 59, 64, 65, 72, 126, 138, 223). Such configuration or reconfiguration are following instructions such as rules. Although, Al-Ali does not expressly disclose the rules as recited in the Applicant claims, Al-Ali discloses a reconfigurable hub docking station and adapting patient display based on different events as mentioned above and also discloses using and configuring rule(s) such as translation rules triggered to translate signals for communication when new detected devices added to the hub or the hub network.  Belford discloses patient monitoring and governing display of a patient monitor for adapting parameters using rules and inputs where the rules are to govern how to display or use the patient monitor. While the Office Action admits that Al-Ali does not discloses using rules to govern changes in patient monitor display, Al-Ali discloses adapting of patient monitor display based on data inputs with no explicit use of rules, meanwhile Belford discloses the rules used to execute adapting the monitor display to the different data inputs. Therefore, the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention would perform that same function in that the combination of Al-Ali and Belford would make the results predictable to one of ordinary skill in the art, see MPEP 2143. Hence the combination of Al-Ali and Belford has established a prima facie case of obviousness.
In response to the Applicant argument that the rejection attempts to equate the claimed “rule set” with the “use specific configuration” disclosed in Belford, as recited, Examiner asserts that the rules disclosed in Belford are more than use specific configuration. For the clarification, Examiner cited in Belford paragraphs (e.g. 0007) and has added other paragraphs in Belford disclosing the use specific configuration includes include location-specific monitor configurations, patient-specific monitor configurations, procedure-specific monitor configurations, treatment protocol-specific monitor configurations, and medical device-specific monitor configurations which all defined by rule that reads on the “rule set” disclosed in the Applicant invention claim(s).  In addition, as mentioned in the above argument regarding a user selected, Examiner has cited additional paragraphs in Belford disclosing changing the configuration using rule that may be done manually or automatically. 
In response to the Applicant argument that the amended claim 1 is not concerned with an order of precedence of data as disclosed in Carnes, Examiner respectfully disagree. Although the Applicant argument is directed to a new added feature, the amended claim feature under the broadest reenable interpretation, is disclosed by Carnes. The amended claim recites device rule set to govern conflicts which is disclosed by the reference Belford. While Belford discloses rule to govern which configuration to use from a detected configuration for user, location or procedure, Belford does not expressly disclose which medical device between two medical devices will display data. Carnes discloses parameters collected form different medical devices where the some or all devices may transmit similar patient parameters and a system that is configured to assign preceding orders to parameters which is determination which device parameters given a display priority or to display first. As disclosed based on the claim(s) limitations as amended, the rejection above and the repose to the argument points to the steps of the identifying conflict which is disclosed by the reference “Belford” while determining which device data is directed which device is giving priority to display its data first where the reference “Carnes” discloses determining a precedence order of parameters display form a plurality of devices connected to patient monitoring that is interpreted as determining which device display data first. 
In response to the Applicant argument that Baldus is providing a command to transmit to a visualization device and provide no teaching in the cited art of Al-Ali, Belford, Carnes for the concept to be incorporated into theses reference, Examiner respectfully disagree. The reference Al- Ali discloses communication between patient monitors and external devices such as nurses’ monitoring station or auxiliary device (Al-Ali: [Abs], [0134], [0136], [0138], [0236]) and discloses changing display of parameters based on changes in monitoring event such as change in patient state providing more emphasis of displaying parameters obtained from plurality of devices connected to the patient monitor. Belford discloses displaying the parameters according to rules configuration and transmit the configuration to selected monitor to output data (Belford: [0010]) and resolving conflict between configurations. Carnes discloses providing a precedence order of determining which device to display parameters first based on parameters and alerts among a plurality of devices connected to the patient monitor. Baldus discloses a transmitting a signal(s) [command] to adapt displaying configuration requirement (Baldus: [0005]). The references of the rejection are directed of adapting a display of a patient monitor to display parameters based on one or more configuration(s). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Al-Ali, Belford, Carnes, and Baldus would perform that same function disclosed in the claimed invention making the results predictable to one of ordinary skill in the art, see MPEP 2143. In addition, the Applicant further argued that the combinations of signals disclosed by Baldus “may in fact cause adaptation of the medical device but are not to the same as generating a command for transmission. Certainly, these signals cannot be considered to disclose an HTML” as recited, Examiner asserts that the command being an HTML command recited in the dependent claim has been addressed using the reference “Koehler” teaching a command for displaying data as such medical device parameters to display on a patient monitoring display where a command format to display data using HTML command.
Therefore, the Applicant argument regarding the reference (either alone or in combination) fails to present a sustainable rejection of the independent claim 1 is no persuasive. Examiner stands the 103 rejection of the


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626